This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JODY VINYARD,

 3                  Worker-Appellant,

 4 v.                                                                            NO. 32,832

 5 PALO ALTO, D/B/A PIZZA HUT,
 6 and MANUFACTURER’S ALLIANCE,

 7                  Employer/Insurer-Appellee,

 8 Law Office of Alvin R. Garcia, LLC
 9 Alvin R. Garcia
10 Albuquerque, NM

11 for Appellant

12 Maestas & Suggett, P.C.
13 Albuquerque, NM

14 for Appellee

15 APPEAL FROM THE NEW MEXICO WORKERS’ COMPENSATION
16 ADMINISTRATION
17 Reginald C. Woodard, Workers’ Compensation Judge

18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
1   {1}   Summary reversal was proposed for the reason stated in the notice of proposed

2 disposition. No memorandum opposing summary reversal has been filed, and the time

3 for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.

6
7                                         TIMOTHY L. GARCIA, Judge


8 WE CONCUR:



 9
10 CYNTHIA A. FRY, Judge



11
12 LINDA M. VANZI, Judge




                                            2